Exhibit 10.4

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
NOTE OR AS TO SAID COMMON SHARES UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AIRNET
COMMUNICATIONS COPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

AMENDED AND RESTATED SECURED CONVERTIBLE MINIMUM BORROWING NOTE

 

FOR VALUE RECEIVED, each of AIRNET COMMUNICATIONS CORPORATION, a Delaware
corporation (the “Parent”), and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 or its registered assigns or successors in interest (collectively,
the “Holder”), the sum of Four Million Dollars ($4,000,000) together with any
accrued and unpaid interest hereon, on November 8, 2008 (the “Maturity Date”) if
not sooner paid (or converted) hereunder. This note amends and restates in its
entirety (and is given in substitution for and not in satisfaction of) that
certain $4,000,000 secured convertible minimum borrowing note made by the
Company in favor of Holder on November 8, 2005 and amended and restated as of
December 30, 2005.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement among the Companies and the
Holder dated as of the date hereof (as amended, modified and/or supplemented
from time to time, the “Security Agreement”).

 

The following terms shall apply to this Minimum Borrowing Note (this “Note”):

 

ARTICLE I

CONTRACT RATE

 

1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2%) per annum
(the “Contract Rate”). The Contract Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be



--------------------------------------------------------------------------------

effective as of the day of the change in the Prime Rate. The Contract Rate shall
not at any time be less than six percent (6%). Interest shall be (i) calculated
on the basis of a 360 day year, and (ii) payable monthly, in arrears, commencing
on December 1, 2005 on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date (or any date of prepayment
permitted hereunder or under the Security Agreement) and on the Maturity Date
(or any date of prepayment permitted hereunder or under the Security Agreement),
whether by acceleration or otherwise.

 

1.2 Contract Rate Adjustments and Payments. The Contract Rate shall be
calculated on the last business day of each calendar month hereafter (other than
for increases or decreases in the Prime Rate which shall be calculated and
become effective in accordance with the terms of Section 1.1) until the Maturity
Date (each a “Determination Date”).

 

ARTICLE II

LOANS; PAYMENTS UNDER THIS NOTE

 

2.1 Loans. All Loans evidenced by this Note shall be made in accordance with the
terms and provisions of the Security Agreement.

 

2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
the Holder shall not be required to accept shares of Common Stock as payment
following a conversion by the Holder if there fails to exist an effective
current Registration Statement (as defined in the Registration Rights Agreement)
covering the shares of Common Stock to be issued (unless such shares of Common
Stock can be transferred under Rule 144 under the Securities Act without regard
to volume limitation), or if an Event of Default hereunder exists and is
continuing, unless such requirement is otherwise waived in writing by the Holder
in whole or in part at the Holder’s option.

 

2.3 Optional Redemption in Cash. The Companies will have the option of prepaying
this Note (“Optional Redemption”) by paying to the Holder a sum of money equal
to (a) one hundred twenty percent (120%) of the principal balance of this Note
plus (b) accrued but unpaid interest thereon plus (c) any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement, or any other Ancillary Agreement (the “Redemption Amount”)
outstanding on the Redemption Payment Date (as defined below). The Company shall
deliver to the Holder a written notice of redemption (the “Notice of
Redemption”) specifying the date for such Optional Redemption (the “Redemption
Payment Date”), which date shall be seven (7) days after the date of the Notice
of Redemption (or if such day is not a Business Day, the next succeeding
Business Day) (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (defined below) pursuant to
Section 3.1, or for conversions elected to be made by the Holder pursuant to
Section 3.1 during the Redemption Period. The Redemption Amount shall be
determined as if such Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount (plus any additional interest and fees
accruing on the Notes during the Redemption Period) must be irrevocably paid in
full in immediately available funds to the Holder. In the event the Companies
fail to pay the Redemption Amount on the Redemption Payment Date, then such
Redemption Notice shall be null and void.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III

CONVERSION RIGHTS AND FIXED CONVERSION PRICE

 

3.1 Optional Conversion. Subject to the terms of Section 2.3 and this Article
III, the Holder shall have the right, but not the obligation, at any time until
the Maturity Date or during an Event of Default (as defined in Article IV), and,
subject to the limitations set forth in Section 3.2, 3.3 and 3.10 hereof, to
convert all or any portion of the outstanding Principal Amount into fully paid
and nonassessable shares of the Common Stock at the Fixed Conversion Price. For
purposes hereof, subject to Section 3.6 hereof, the initial “Fixed Conversion
Price” means $1.33; notwithstanding the foregoing, if the Fixed Conversion Price
as calculated above would be less than the sum of (i) the closing bid price of
the Common Stock on the Principal Market last reported prior to the execution of
this Agreement, plus (ii) $0.025 per share to reflect the value of the Warrants
under applicable Nasdaq interpretations (such sum the “Nasdaq Market
Calculation”), then the Fixed Conversion Price shall be increased so as to equal
the Nasdaq Market Calculation. The shares of Common Stock to be issued upon such
conversion are herein referred to as the “Conversion Shares.”

 

3.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the outstanding
shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder. For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder. The
Conversion Shares limitation described in this Section 3.2 shall automatically
become null and void following notice to any Company upon the occurrence and
during the continuance of an Event of Default, or upon 75 days prior notice to
the Parent, except that at no time shall the number of shares of Common Stock
beneficially owned by the Holder exceed 19.99% of the outstanding shares of
Common Stock. Notwithstanding anything contained herein to the contrary, the
number of shares of Common Stock issuable by the Parent and acquirable by the
Holder at an average price below $1.295 per share pursuant to the terms of this
Note, the Security Agreement or any other Ancillary Agreement, shall not exceed
an aggregate of 2,520,966 shares of Common Stock (subject to appropriate
adjustment for stock splits, stock dividends, or other similar recapitalizations
affecting the Common Stock) (the “Maximum Common Stock Issuance”), unless the
issuance of Common Stock hereunder in excess of the Maximum Common Stock
Issuance shall first be approved by the Parent’s shareholders. If at any point
in time and from time to time the number of shares of Common Stock issued
pursuant to the terms of this Note, the Security Agreement or any other
Ancillary Agreement, together with the number of shares of Common Stock that
would then be issuable by the Parent to the Holder in the event of a conversion
or exercise pursuant to the terms of this Note, the Security Agreement or any
other Ancillary Agreement, would be limited by the preceding sentence, the
Parent shall promptly call a shareholders meeting to solicit shareholder
approval for the issuance of the shares of Common Stock hereunder in excess of
the Maximum Common Stock Issuance. Notwithstanding anything contained herein to
the contrary, the provisions of this Section 3.2 are irrevocable and may not be
waived by the Holder or any Company.

 

- 3 -



--------------------------------------------------------------------------------

3.3 Mechanics of Holder’s Conversion. (a) In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriately completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount that is being converted.
On each Conversion Date (as hereinafter defined) and in accordance with its
Notice of Conversion, the Holder shall make the appropriate reduction to the
Principal Amount as entered in its records and shall provide written notice
thereof to the Parent within two (2) Business Days after the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to the
Parent in accordance with the provisions hereof (including Section 5.4) shall be
deemed a Conversion Date (the “Conversion Date”). Pursuant to the terms of the
Notice of Conversion, the Parent will issue instructions to the transfer agent
accompanied by an opinion of counsel (if requested by the Transfer Agent) within
three (3) Business Days of the date of the delivery to the Parent of the Notice
of Conversion and shall cause (to the extent it has the ability to cause) the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder by crediting the account of the Holder’s designated broker with
the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within three (3) Business Days after receipt by the
Parent of the Notice of Conversion in accordance with Section 5.4 (the “Delivery
Date”). In the case of the exercise of the conversion rights set forth herein
the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary. Any obligations of the Parent under this Section 3.4 are subject to
the restrictions on conversions contained in Section 3.2, 3.3 and 3.10 of the
Note.

 

3.4 Late Payments. Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article III
upon conversion of this Note, in the amount equal to $250 per Business Day after
the Delivery Date. The Companies shall, jointly and severally, make any payments
incurred under this Section in immediately available funds upon demand.

 

3.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal to be converted, if any, by the then applicable Fixed Conversion
Price.

 

3.6 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 3.1

 

- 4 -



--------------------------------------------------------------------------------

shall be subject to adjustment from time to time upon the occurrence of certain
events during the period that this conversion right remains outstanding, as
follows:

 

(a) Reclassification. If the Parent at any time shall, by reorganization,
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount, shall thereafter be deemed to evidence the right to
purchase an adjusted number of such securities and kind of securities as would
have been issuable as the result of such change with respect to the Common Stock
had Holder exercised its applicable conversion rights hereunder immediately
prior to such reorganization, reclassification or other change.

 

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, whether by stock split, reverse stock split or otherwise, or if a
dividend is paid on the Common Stock or any preferred stock issued by the Parent
in shares of Common Stock, the Fixed Conversion Price shall be proportionately
reduced in case of subdivision of shares or stock dividend or proportionately
increased in the case of combination of shares, in each such case by the ratio
which the total number of shares of Common Stock outstanding immediately after
such event bears to the total number of shares of Common Stock outstanding
immediately prior to such event.

 

(c) Adjustment for Merger or Consolidation. If at any time while the Note
remains outstanding, any consolidation or merger of the Parent with another
Person occurs in which the Parent is the continuing or surviving company, the
Holder shall have the right upon conversion to receive the kind and amount of
shares or other securities and property receivable by a holder of Common Stock
upon such consolidation or merger in exchange for the number of shares of Common
Stock that might have been issued upon conversion, immediately prior to such
consolidation or merger.

 

3.7 Reservation of Shares. During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note and the exercise of the Warrant, subject to the
provisions of Section 3.2, 3.3 and 3.10. The Parent represents that upon
issuance, the Conversion Shares will be duly and validly issued, fully paid and
non-assessable. The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

 

3.8 Registration Rights. The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in a Registration Rights
Agreement.

 

3.9 Issuance of New Note. Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Parent to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid. Subject to
the provisions of Article IV of this Note, the Parent shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

 

- 5 -



--------------------------------------------------------------------------------

3.10 [Intentionally Deleted]

 

3.11 Holder not Shareholder. This Note (prior to its conversion) in and of
itself does not confer upon the Holder, as such, any voting rights or other
rights or liabilities whatsoever as a shareholder of the Parent, whether such
rights or liabilities are asserted by the Holder or its creditors.

 

3.12 Benefits of this Note. Nothing in this Note shall be construed to give to
any Person other than the Parent and the Holder any legal or equitable right, or
claim under this Note. This Note shall be for the sole and exclusive benefit of
the Parent and the Holder.

 

ARTICLE IV

EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

 

4.1 Events of Default. The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.

 

4.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Contract Rate on the outstanding principal balance of this
Note shall be one and one-half percent (1.5%) per month, and all outstanding
Obligations, including unpaid interest, shall continue to accrue interest at
such interest rate from the date of such Event of Default until the date such
Event of Default is cured or waived.

 

4.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the Ancillary
Agreements and all obligations of each Company under the Security Agreement and
the Ancillary Agreements, to require the Companies, jointly and severally, to
make a Default Payment (“Default Payment”). The Default Payment shall be (a) one
hundred twelve percent (112%) of the outstanding principal balance of the Note,
plus (b) accrued but unpaid interest, plus (c) all other fees then remaining
unpaid, plus (d) all other amounts payable hereunder. The Default Payment shall
be applied first to any fees due and payable to the Holder pursuant to the Notes
and/or the Ancillary Agreements, then to accrued and unpaid interest due on the
Notes, the Security Agreement and then to the outstanding principal balance of
the Notes. The Default Payment shall be due and payable immediately on the date
that the Holder has exercised its rights pursuant to this Section 4.3.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full.

 

- 6 -



--------------------------------------------------------------------------------

5.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

5.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.4 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Company at the addresses provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for such Holder, with a copy to John E.
Tucker, Esq., 825 Third Avenue, 14th Floor, New York, New York 10022, facsimile
number (212) 541-4434, or at such other address as the respective Company or the
Holder may designate by ten days advance written notice to the other parties
hereto.

 

Notwithstanding the foregoing, in order for a Conversion Notice to be deemed
effective and validly delivered by the Holder to the Parent, the Holder must
send the Conversion Notice by telecopy (provided the Holder receives
confirmation of transmission) and/or e-mail to the following persons (or such
subsequent persons as the Parent shall designate in writing to the Holder):

 

  (a) Stuart Dawley, Vice President and General Counsel

AirNet Communications Corp.

Telecopy: (321) 676-9914

E-mail: sdawley@airnetcom.com; and

 

  (b) John G. Igoe, P.A.

Edwards & Angell, LLP

Telecopy: (561) 655-8719

E-mail: jigoe@edwardsangell.com

 

Upon Holder’s delivery of the Conversion Notice by telecopy (provided the Holder
receives confirmation of transmission) and/or e-mail, the Conversion Notice will
be deemed effective.

 

5.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

 

- 7 -



--------------------------------------------------------------------------------

5.6 Assignability. This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

 

5.7 Cost of Collection. In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the Holder’s reasonable costs of
collection, including reasonable attorneys’ fees.

 

5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
FIVE (5) DAYS AFTER BEING SENT BY CERTIFIED AND REGISTERED U.S. MAIL, PROPER
POSTAGE PREPAID.

 

- 8 -



--------------------------------------------------------------------------------

(c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

 

5.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

 

5.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

 

5.11 Security Interest. The Holder has been granted a security interest in
certain assets of the Companies as more fully described in the Security
Agreement.

 

5.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

5.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register the Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Company of this Note to the new holder or the
issuance by the Company of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Company (or its agent), within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

 

[Balance of page intentionally left blank; signature page follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Amended and Restated Secured
Convertible Minimum Borrowing Note to be signed in its name effective as of this
8th day of November 2005.

 

    AIRNET COMMUNICATIONS CORPORATION     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     WITNESS:        

 

 

--------------------------------------------------------------------------------

       

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

 

OTHER COMPANIES

 

None.

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the

Secured Convertible Minimum Borrowing Note)

 

The undersigned hereby elects to convert $             of the principal and
$             of the interest due on the Secured Convertible Minimum Borrowing
Note dated November     , 2005 (the “Note”) issued by AirNet Communications
Corporation (the “Parent”) and the other Companies named and as defined therein
into shares of Common Stock of the Parent in accordance with the terms and
conditions set forth in the Note, as of the date written below.

 

Date of Conversion:  

 

--------------------------------------------------------------------------------

Conversion Price:  

 

--------------------------------------------------------------------------------

Shares To Be Delivered:  

 

--------------------------------------------------------------------------------

Signature:  

 

--------------------------------------------------------------------------------

Print Name:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

Holder DWAC instructions  

 

--------------------------------------------------------------------------------

 

- 12 -